J-A07042-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    RAPHEL BERRIEN III                         :
                                               :
                       Appellant               :      No. 1208 EDA 2020

               Appeal from the PCRA Order Entered April 29, 2020
                 In the Court of Common Pleas of Lehigh County
              Criminal Division at No(s): CP-39-CR-0001131-2017


    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    RAPHEL BERRIEN III                         :
                                               :
                       Appellant               :      No. 1209 EDA 2020

               Appeal from the PCRA Order Entered April 29, 2020
                 In the Court of Common Pleas of Lehigh County
              Criminal Division at No(s): CP-39-CR-0001132-2017


BEFORE: DUBOW, J., McLAUGHLIN, J., and KING, J.

MEMORANDUM BY KING, J.:                                    FILED JUNE 8, 2022

        Appellant, Raphel Berrien III, appeals pro se from the order entered in

the Lehigh County Court of Common Pleas, which denied his first petition for

collateral relief under the Post Conviction Relief Act (“PCRA”).1 We vacate and


____________________________________________


1   42 Pa.C.S.A. §§ 9541-9546.
J-A07042-22


remand for further proceedings.

      The relevant facts and procedural history of this case are as follows. On

April 26, 2018, a jury convicted Appellant of stalking and harassment at docket

No. CP-39-CR-0001131-2017, and of criminal trespass at docket No. CP-39-

CR-0001132-2017. The court sentenced Appellant on June 5, 2018, to an

aggregate term of 58 to 120 months’ imprisonment. The next day, the court

appointed Attorney Sean Poll to represent Appellant for post-sentence motions

and on appeal. Attorney Poll timely filed post-sentence motions on Appellant’s

behalf on June 15, 2018, which the court denied on June 20, 2018.

      While still represented by Attorney Poll, on July 3, 2018, Appellant filed

a pro se single direct appeal listing both underlying docket numbers.          On

September 21, 2018, Appellant asked the court to let Attorney Poll withdraw

his representation.    Following a hearing on October 11, 2018, the court

granted Appellant’s request. This Court quashed the direct appeal on October

1,   2019,   as   violating   the   then-recent   Supreme   Court   decision   in

Commonwealth v. Walker, 646 Pa. 456, 185 A.3d 969 (2018) (holding that

common practice of filing single notice of appeal from order involving more

than one docket will no longer be tolerated; such practice violates Pa.R.A.P.

341, which requires filing of separate appeals from order that resolves issues

arising on more than one docket; failure to file separate appeals generally




                                       -2-
J-A07042-22


requires appellate court to quash appeal).2 See Commonwealth v. Berrien,

No. 2059 EDA 2018 (Pa.Super. Oct. 1, 2019) (unpublished memorandum).

       On October 17, 2019, Appellant timely filed the current PCRA petition

pro se.3    The court appointed counsel on November 1, 2019, who filed a

motion to withdraw on March 4, 2020, along with a Turner/Finley4 no-merit

letter. On March 19, 2020, the court issued notice of its intent to dismiss the

petition without a hearing per Pa.R.Crim.P. 907 and granted counsel’s request

to withdraw. Appellant filed a pro se response on April 24, 2020. The court

denied PCRA relief on April 29, 2020. On May 29, 2020, Appellant timely filed

a pro se notice of appeal at each underlying docket. This Court subsequently

consolidated the appeals sua sponte. On June 22, 2020, the court ordered

Appellant to file a concise statement of errors complained of on appeal per

Pa.R.A.P. 1925(b), which Appellant timely filed on July 14, 2020.


____________________________________________


2 In Commonwealth v. Young, ___ Pa. ___, 265 A.3d 462 (2021), the
Supreme Court expressly overruled the pronouncement in Walker that the
failure to file separate notices of appeal in connection with issues arising at
more than one docket necessarily requires this Court to quash the appeal.
The Young Court held that Pa.R.A.P. 341 “requires that when a single order
resolves issues arising on more than one docket, separate notices of appeal
must be filed from that order at each docket; but, where a timely appeal is
erroneously filed at only one docket, [Pa.R.A.P.] 902 permits the appellate
court, in its discretion, to allow correction of the error, where appropriate.”
Id. at ___, 265 A.3d at 477.

3The current PCRA petition is Appellant’s first PCRA petition following his direct
appeal. Appellant previously filed premature PCRA petitions.

4 Commonwealth v. Turner, 518 Pa. 491, 544 A.2d 927 (1988) and
Commonwealth v. Finley, 550 A.2d 213 (Pa.Super. 1988) (en banc).

                                           -3-
J-A07042-22


       Appellant raises the following issues for our review:

       1) Was the Finley “no merit” Letter filed in this matter
          by [PCRA counsel] deficient in that it did not follow
          the edicts of [Finley] which were:

       a) The “no merit” letter by [PCRA counsel] did not list each
          issue Appellant wished to have reviewed?

       b) [PCRA counsel] lacked an explanation in the “no merit”
          letter, of why Appellant’s issues were meritless?

       c) [PCRA counsel] was ineffective and abandoned Appellant
          by:

       i) Failing to amend the PCRA petition?

       ii) Failed to serve a copy of the Finley “no merit” Letter to
           Appellant?

       iii) Refused to communicate with Appellant throughout the
            process in regards to his issues of arguable merit?

       2) Did the Trial Court abuse its discretion and erred by:

       a) Refusing to appoint counsel to represent your Appellant
          pursuant to the Sixth and Fourteenth Amendments of the
          U.S. Const. and Pa. Const. Art. I § 9?

       b) Forced Appellant to proceed pro se during all critical stages
          of the trial process without holding a “Grazier”[5] hearing or
          an on the record colloquy pursuant to Pa.R.C.P. 121(c)?

       3) Did the Trial Court abuse its discretion and erred by
          pre-determining the outcome of trial without looking
          at the evidence and failed to justify the sentence?

       4) Did the Trial Court lack subject matter jurisdiction
          over him due to invalid criminal complaints, affidavits
          of probable cause, arrest and search warrants?


____________________________________________


5   See Commonwealth v. Grazier, 552 Pa. 9, 713 A.2d 81 (1998).

                                           -4-
J-A07042-22


      a) Did the Trial Court abuse its discretion and erred by refusing
         to Recuse/Disqualify herself due to her appearance of
         impropriety towards your Appellant?

      5) Was pre-trial attorney, David Ritter, ineffective when
         he:

      a) Failed to communicate with Appellant?

      b) Did not investigate the case(s) when he failed to challenge
         the invalid criminal complaints, affidavits of probable cause,
         arrest and search warrants?

      6) Was pre-trial attorney, Craig Neely, ineffective when
         he:

      a) Failed to file a pre-trial suppression motion?

      b) Did not investigate the case(s) when he failed to challenge
         the invalid criminal complaints, affidavits of probable cause,
         arrest and search warrants?

      c) Failed to consult with your Appellant about a defense
         strategy?

      7) Was post-trial attorney, Sean Poll, ineffective when
         he Abandoned your Appellant upon commencement of
         representation?

(Appellant’s Brief at 2-4) (emphasis added for readability).

      Our standard of review of the denial of a PCRA petition is limited to

examining whether the record evidence supports the court’s determination

and whether the court’s decision is free of legal error. Commonwealth v. H.

Ford, 947 A.2d 1251 (Pa.Super. 2008), appeal denied, 598 Pa. 779, 959 A.2d

319 (2008). This Court grants great deference to the findings of the PCRA

court if the record contains any support for those findings. Commonwealth

v. Boyd, 923 A.2d 513 (Pa.Super. 2007), appeal denied, 593 Pa. 754, 932

                                     -5-
J-A07042-22


A.2d 74 (2007). We give no such deference, however, to the court’s legal

conclusions. Commonwealth v. J. Ford, 44 A.3d 1190 (Pa.Super. 2012).

      For purposes of disposition, we initially consider Appellant’s seventh

issue on appeal. Appellant argues that direct appeal counsel, Attorney Poll,

failed to meet face-to-face to consult with Appellant, investigate the case,

correspond with Appellant, or otherwise communicate with Appellant upon

commencement of his representation.       Appellant asserts that Attorney Poll

failed to file a notice of appeal on Appellant’s behalf, which prompted Appellant

to file a pro se notice of appeal. Appellant maintains this Court ultimately

quashed the appeal because it was defective under Walker, but Attorney Poll

did not inform Appellant about the defect.      Appellant claims Attorney Poll

violated various Rules of Professional Conduct. Appellant insists Attorney Poll

was ineffective by denying Appellant the right to a direct appeal. Based on

Attorney Poll’s deficient representation, Appellant contends he was forced to

file a petition requesting that Attorney Poll withdraw his representation.

Appellant concludes Attorney Poll was ineffective, and this Court must grant

appropriate relief. For the following reasons, we agree relief is due.

      “Counsel   is   presumed    to   have   rendered   effective   assistance.”

Commonwealth v. Hopkins, 231 A.3d 855, 871 (Pa.Super. 2020), appeal

denied, ___ Pa. ___, 242 A.3d 908 (2020). In general:

         [T]o establish a claim of ineffective assistance of counsel, a
         defendant must show, by a preponderance of the evidence,
         ineffective assistance of counsel which, in the circumstances
         of the particular case, so undermined the truth-determining

                                       -6-
J-A07042-22


         process that no reliable adjudication of guilt or innocence
         could have taken place. The burden is on the defendant to
         prove all three of the following prongs: (1) the underlying
         claim is of arguable merit; (2) that counsel had no
         reasonable strategic basis for his or her action or inaction;
         and (3) but for the errors and omissions of counsel, there is
         a reasonable probability that the outcome of the
         proceedings would have been different.

Commonwealth v. Sandusky, 203 A.3d 1033, 1043 (Pa.Super. 2019),

appeal denied, 654 Pa. 568, 216 A.3d 1029 (2019) (internal citations and

quotation marks omitted).

       Nevertheless,    there   are   certain     scenarios    in   which   counsel’s

performance is so deficient, such that counsel is “per se ineffective” and the

petitioner need not establish prejudice to succeed on his ineffectiveness claim.

Our Supreme Court has explained

         the distinction between situations in which counsel has
         narrowed the ambit of appellate review by the claims he has
         raised or foregone versus those instances…in which counsel
         has failed to file an appeal at all. …[T]he difference in
         degree between partial and complete deprivations of review
         is significant, as the latter is the functional equivalent of
         having no counsel at all. This denial of counsel constitutes
         a form of ineffectiveness per se, pursuant to which prejudice
         must be presumed because the process itself has been
         rendered “presumptively unreliable” under the Sixth
         Amendment.

Commonwealth v. Peterson, 648 Pa. 313, 323, 192 A.3d 1123, 1129

(2018) (internal citations and most quotation marks omitted).               See also

Commonwealth v. Rosado, 637 Pa. 424, 150 A.3d 425 (2018) (explaining

that   errors   which   completely    foreclose    appellate    review   amount    to

constructive denial of counsel and thus ineffectiveness per se, whereas those

                                       -7-
J-A07042-22


which only partially foreclose such review are subject to ordinary three-prong

ineffectiveness test).

       Instantly, the trial court sentenced Appellant on June 5, 2018. The next

day, the court appointed Attorney Poll to represent Appellant for post-

sentence motions and on appeal. On June 15, 2018, Attorney Poll timely filed

a post-sentence motion on Appellant’s behalf, which the court denied on June

20, 2018.      Although still represented by Attorney Poll, on July 3, 2018,

Appellant filed pro se a timely but defective notice of appeal,6 where Appellant

filed a single notice of appeal listing both underlying docket numbers.        As

stated, such procedure violated Walker, which was issued on June 1, 2018.

On September 21, 2018, Appellant asked the court to let Attorney Poll

withdraw his representation. Following a hearing on October 11, 2018, the

court granted Appellant’s request. On October 1, 2019, this Court quashed

Appellant’s appeal under Walker. See Berrien, supra.

       In denying Appellant’s PCRA petition, the PCRA court stated that it

“adopt[s] the thorough discussion outlined in the [Turner/Finley] letter[.]”

(Rule 907 Notice, 3/19/20, at 1 n.1).            In the Turner/Finley letter, PCRA


____________________________________________


6 Generally, hybrid representation is not permitted in this Commonwealth;
thus, this Court will not accept pro se filings while an appellant is still
represented by counsel. Commonwealth v. Williams, 151 A.3d 621, 623
(Pa.Super. 2016). Nevertheless, the filing of a pro se notice of appeal while
represented by counsel is distinguishable from other filings because a notice
of appeal protects a constitutional right. Id. at 624. Accordingly, a pro se
notice of appeal received from the trial court shall be docketed, even in
instances where the pro se appellant was represented by counsel. Id. at 623.

                                           -8-
J-A07042-22


counsel reasoned that Appellant’s claim lacked merit because Appellant had

filed the defective notice of appeal pro se (not Attorney Poll), and Appellant

refused Attorney Poll’s representation on appeal by filing a request for

Attorney Poll to withdraw. (See Turner/Finley Letter, filed 3/4/20, at 6-7).

      On this record, we cannot agree with the reasoning of PCRA counsel,

which the PCRA court adopted. The record makes clear that Attorney Poll still

represented Appellant when Appellant filed the defective pro se notice of

appeal on July 3, 2018.     The Supreme Court announced the decision in

Walker on June 1, 2018, so counsel should have been aware of it at this time.

Thus, counsel should have filed amended, counseled notices of appeal at each

underlying docket within 30 days of the order denying post-sentence motions

to comply with Walker.     Counsel’s failure to do so effectively foreclosed

appellate review such that it constitutes per se ineffective assistance of

counsel. See Peterson, supra; Rosado, supra.

      The fact that Appellant requested, and the court later permitted

Attorney Poll to withdraw does not change our conclusion, because those

events occurred after Appellant had already filed the defective notice of

appeal while he was still represented by counsel. Under these circumstances,

and particularly in light of our Supreme Court’s recent decision in Young

which expressly overruled the mandatory quashal enunciated in Walker,

Appellant should have an opportunity for a direct appeal.    Accordingly, we




                                    -9-
J-A07042-22


vacate the order denying PCRA relief and remand for reinstatement of

Appellant’s direct appeal rights nunc pro tunc.7

       Order vacated. Case remanded for further proceedings. Jurisdiction is

relinquished.

       Judge Dubow joins this memorandum.

       Judge McLaughlin concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/08/2022




____________________________________________


7Based on our disposition, we decline to address Appellant’s remaining issues
presented in this appeal.

                                          - 10 -